DETAILED ACTION
	This application is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/AU2018/051337, filed 14 December 2018, which claims foreign priority to AU2017905024, filed 15 December 2017.
	Claims 10-19, 21, 22 and 51-58 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-19, 21, 22 and 51-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating sepsis, SIRS or IRI, does not reasonably provide enablement for preventing sepsis, SIRS or IRI; or treating and preventing the disorders listed in instant claim 11. The specification does not enable any person skilled in the art to which it use the invention commensurate in scope with these claims. 
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
The nature of the invention: The nature of the invention is directed towards a sulfated cellobioside derivative that forms a complex with and neutralizes/inhibits the cytotoxic activities of extracellular histone proteins, wherein said histone proteins are released due to sepsis or other highly inflammatory condition such as systemic immune response syndrome (SIRS) or ischemia reperfusion injury (IRI).
The state of the prior art: The prior art (Stephens et al. described below) recognize cellobiose sulfate and other structurally similar sulfated saccharide derivatives forms a complex with and neutralizes/inhibits the cytotoxic activities of extracellular histone proteins, wherein said histone proteins are released due to sepsis or other highly inflammatory condition such as systemic immune response syndrome (SIRS) or ischemia reperfusion injury (IRI). Usui et al. further recognize structurally similar sulfated disaccharides for treating acute respiratory distress syndrome as recited in instant claim 11.However, the prior art of record is silent with respect to using sulfated polyanionic saccharides to treat e.g. trauma, burns, psoriatic arthritis, Crohn’s disease, familial Mediterranean fever. 
Prevent is defined as “keep from happening or arising; make impossible”.  See provided definition of prevent (definition of prevent, WordNet, cited in PTO-892). There is no prior art disclosing making histone mediated ailments impossible.  
The relative skill of those in the art: The relative skill of those in the art is high with respect to using sulfated polyanionic saccharide derivatives to treat specific causes of inflammation. 

The predictability or unpredictability of the art: 
The following analysis is illustrative that the disease states listed in claim 11 have many different causes. 
With respect to autoimmune diseases, Mackay et al. (The New England Journal of Medicine, 2001, vol. 345, no. 5, pp.340-350, cited in PTO-892) teach autoimmune diseases include: rheumatoid arthritis, autoimmune thyroiditis (p.340, first paragraph), lupus erythematosus, type 1 diabetes (p.340, third paragraph), Guillain-Barre syndrome (caused by antiganglioside antibodies), inflammatory bowel disease (caused by genetic alterations that effect regulatory T cells or cytokine production), Sjogren’s syndrome (caused by proteins targeting ribonucleoprotein antigens), polymyositis (caused by proteins targeting RNA synthetases), autoimmune lymphoproliferative syndrome (caused by genetic mutation), syndrome of autoimmune polyglandular endocrinopathy with candidiasis and ectodermal dysplasia (caused by genetic mutation). Autoimmune diseases can be caused by unknown environmental trigger (p.342, third paragraph), infectious agents and non-infectious agents like procainamide, penicillin and cephalosporins (p.342, last paragraph). MacKay et al. show in figure 2 just some of the different cytokines or proteins that cause inflammatory bowel disease or systemic lupus (p.345). 
Mackay et al. teach treatment depends on each disease, wherein "different therapeutic interventions are needed at different stages in the disease process" (p.346). Mackay et al. summarizes some of the known therapies for rheumatoid arthritis, psoriasis, multiple sclerosis, systemic lupus erythematosus (p.346-347, and see table 1). 
Thus, from Mackay et al., it is clear autoimmune diseases have many different causes, the same disease may have different causes and treatment of a disease depends on its cause and may vary depending on the stage of the disease itself. There is no single drug that can treat all autoimmune Thus, treating autoimmune diseases including multiple sclerosis are highly unpredictable. 
The breadth of the claims: The breadth of the claims includes treating and preventing diseases that involve extracellular histone, but does not necessarily require the disease to be caused by extracellular histones (as in instant claim 13) to reduce/minimize/inhibit extracellular histones in the subject (instant claim 15).
The presence or absence of working examples: Only one compound has been tested in the Examples. Example 11 illustrates the use mCBS to protect endothelial cells from histone toxicity. Example 12 shows the use of mCBS to prevent/reduce/reverse histone induced red blood cell aggregation and lysis. Example 14 shows the use of mCBS to reduce histone-induced platelet aggregation and degranulation. Example 15 shows mCBS can prevent lipid bilayer disruption by histones. Example 16 shows mCBS reduces histone-induced plasma coagulation perturbation. Example 17 shows mCBS protects organs from histone-mediated injury.
With respect to disease states, Examples 19-22 specifically test and show mCBS to inhibit sepsis, ischemic reperfusion injury (IRI), a histone-mediated model of deep vein thrombosis and encephalmomyelitis.
All of the disclosed examples test mCBS against a histone-mediated cellular event or histone-mediated therapeutic model. 
There are no examples of using mCBS to treat a “non-septic, -SIRS or –IRI state” except for “histone mediated model of deep vein thrombosis” and encephalomyelitis. 
The amount of direction or guidance presented: There is no guidance in the Specification for preventing any of the listed diseases from occurring. In addition, there is no example in the Specification for using sulfated polyanioninc saccharides in any of the claimed disease states that were not mediated by histones as observed by a reduction in extracellular histone. 


The quantity of experimentation necessary:  In order to practice the invention with the full range of all possible treatment methods beyond those known in the art, one skilled in the art would undertake a novel and extensive research program to show that any and all disorders that result in a release in extracellular histones can be treated, including any and all inflammatory disorders, any and all forms of autoimmune diseases.  
In order to determine the efficacy of the claimed therapies in the absence of any existing in vivo data, one skilled in the art would undertake animal testing in order to practice the invention.  Animal experiments include, induction of the disease state, administration of the potential pharmaceutical compound and collection and analysis of data, additional burdens associated with compliance with animal welfare regulations, care, feeding and other maintenance of the animals, dissection of dead animals to collect data, and dispose of the dead animals after the research is finished.  These trials would need to be run separately and repeatedly for each disorder to be treated, and success in treating each and every disorder would still not be definitive.  The experimentation involved would therefore be significant, undue and unpredictable.

Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”

.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 51-53 recites the limitation "or the medical condition or the disease associated with sepsis, SIRS or IRI".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10-19, 21, 22, 51-55, 57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (WO2012/071611, cited in IDS submitted 09 June 2020) in view of Usui et al. (EP0771815, cited in IDS submitted 09 June 2020).
Stephens et al. teach the use of a polyanionic oligosaccharide cellobiose sulfate (p.6:12-13) for inhibiting the cytotoxic activity of extracellular histones in a subject (claim 1). Stephens et al. teach sepsis is an anti-inflammatory disease accompanied by a release of cytotoxic histones (p.2:4-13).  Stephens et al. teach treating patients suffering from sepsis, wherein the polyanion forms a complex with and neutralizes/inhibits the cytotoxic activities of extracellular histone proteins (abstract; p.2:4-13). Stephens et al. teach the polyanions are selected for their ability to persist in the circulation (p.13:20-27). Stephens et al. teach various alternative sulfated polyanions including maltose sulfate (p.17:21-29; p.18:19-20; p.19:15-19). Stephens et al. found cellobioside sulfate (a polyanionic sulfated cellobioside) was effective in an in vitro histone inhibition test where it also inhibited histone toxicity (Example 1 and Table 1).  Stephens et al. exemplify using cellobiose sulfate, wherein it was successfully used to inhibit the accumulation of histones in rabbit lungs (Example 5). Stephens et al. teach administering cellobiose sulfate 

    PNG
    media_image1.png
    306
    607
    media_image1.png
    Greyscale

Stephens et al. teach the polyanion may be a sulfated construct of 2 reductively linked sugars, through their reducing termini (p.23:20-28; p.28-29). Stephens et al. teach a “polyanion with anticoagulant activity is still useful in methods described herein” (p.30:10-14). Stephens et al. teach the polyanion can be prepared with anti-bacterial agents (p.48:26-27), and administered in combination with anti-inflammatory agents, antibiotic agents, antiviral agents, antifungal agents or another forms of medical intervention (p.51:10-33). Stephens et al. teach the polyanions can be administered therapeutically or preventively (p.51:34-35). 
	Stephens et al. do not expressly disclose “a small uncharged glycosidically linked substituent at its reducing terminus” (instant claim 10).
	Usui et al. teach sulfated saccharide derivatives wherein the anomeric center (of the reducing terminus) is glycosidically linked with a small uncharged substituent, or pharmaceutically acceptable salts thereof for use as an anti-inflammatory agent (abstract): 
    PNG
    media_image2.png
    191
    629
    media_image2.png
    Greyscale
. Usui et al. exemplify various sodium salts of sulfated derivatives wherein the derivatives are glycosylated with 2-methylpropyl (Examples 1-3, 9; see claim 2). These aforementioned derivatives also have one, two, three or four sulfate groups at the 2, 3, 4, or 6-positions. Usui et al. also exemplify disaccharides having one, two, three or four sulfate groups and small uncharged substituents glycosidically linked at the reducing terminus (Example 23-33; see claim 2). Usui et al. tested their inhibitory activity against cobra venom factor-induced inflammation, wherein the index of bleeding was determined (Table 1), and the index of infiltration in neutrocyte was determined (Table 2). Usui et al. conclude the compounds demonstrated excellent anti-inflammatory activity. Usui et al. teach the use of these derivatives for treating ARDS (acute respiratory distress syndrome), septicemia, rheumatism, shock, nephritis and the like (p.2:50-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a polyanionic sulfated cellobioside modified with an alkyl group (i.e. small uncharged) glycosidically linked at its reducing terminus to treat or prevent an extracellular histone mediated ailment. 
Starting from Stephens et al., one having ordinary skill in the art would have looked to the teachings of Usui et al. because Stephens et al. is concerned with the treatment of sepsis and Usui et al. is concerned with the treatment of septicemia (a precursor to sepsis), wherein both references use polyanionic sulfated disaccharide derivatives as an anti-inflammatory agent in the treatment of the aforementioned conditions. Specifically, Stephens et al. found polyanionic sulfated saccharides including in vitro model where the polyanionic sulfated cellobiose inhibited histone and inhibited histone toxicity. In addition, the polyanionic sulfated cellobiose was effective in an in vivo animal sepsis model. 
The ordinary artisan would have known from Stephens et al. that the reducing terminus of cellobiose sulfate may be linked to another polyanionic sulfate. Similarly, Usui et al. teach sulfated disaccharide derivatives linked in a β(1[Wingdings font/0xE0]4) bond (like cellobiose) as anti-inflammatory agents for the treatment of inflammatory disorders including septicemia. The skilled artisan would have been motivated to modify the reducing terminus of the cellobiose sulfate with an alkyl group (i.e. small uncharged) glycosidically linked at its reducing terminus, rather than another polyanionic sulfate (as taught by Stephens et al.) because Usui et al. found the structurally similar sulfated β-1,4-disaccharides having various uncharged alkyl groups had excellent anti-inflammatory activity in an in vivo animal model. 
The ordinary artisan would have had a reasonable expectation of success in treating sepsis, because the compounds of Stephens et al. and Usui et al. are structurally similar (β-1,4-linked sulfated disaccharides), share the same property as anti-inflammatory agents, and are therapeutically effective in treating similar inflammatory conditions, i.e. sepsis/septicemia. 
With respect to treating a non-septic disease state, the ordinary artisan would have also been motivated to treat ARDS, rheumatism, shock, or nephritis with a reasonable expectation of success because Usui et al. recognize them as alternative inflammatory disease states wherein sulfated saccharides have been implicated in their treatment. 
Stephens et al. teach structures wherein R2 to R8 are O-sulfate (including cellobiose sulfate), (per instant claim 57). In addition, Usui et al. teach and exemplify sodium sulfate disaccharide salts. The 2-methylpropyl group exemplified by Usui et al. reads on “R1 is O-(C1-C6)alkyl” per instant claim 55.
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art.
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. in view of Usui et al. as applied to claims 10-19, 21, 22, 51-55, 57 and 58 above, and further in view of Don et al. (WO 2005/061523, cited in IDS submitted 09 June 2020).
Stephens et al. teach as discussed above. 
Stephens et al. do not expressly disclose where R is a methoxy group (instant claim 56). 
Don et al. teach polyanionic polysaccharide derivatives for the treatment of anti-inflammatory conditions of a mammalian subject (p.1:8-12 and 16-17). Don et al. recognize these polysaccharides bind with proteins (p.1:23-25). Don et al. teach compounds of formula III: 
    PNG
    media_image3.png
    149
    276
    media_image3.png
    Greyscale
 wherein RA=OMe, RB, RC, RE=OSO3Na, RD=CH2OSO3Na and RF,RH and RI=OH (Table 1, PG#2038); and RA=OMe, RB,RC,RE,R1=OSO3Na, RD=CH2OSO3Na and RF,RH=OH (Table 1, PG#2039). Don et al. teach the results demonstrate a broad range of compounds have strong affinity for GAG-binding growth factors, and possess in vivo activity (p.48:1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a polyanionic sulfated cellobioside modified with a methyl group (i.e. small uncharged) glycosidically linked at its reducing terminus to treat or prevent an extracellular histone mediated ailment. 
Starting from Stephens et al., one having ordinary skill in the art would have looked to the teachings of Usui et al. because Stephens et al. is concerned with the treatment of sepsis and Usui et al. is concerned with the treatment of septicemia (a precursor to sepsis), wherein both references use polyanionic sulfated saccharide derivatives as an anti-inflammatory agent in the treatment of the aforementioned conditions. Specifically, Stephens et al. found polyanionic sulfated saccharides including in vitro model where the polyanionic sulfated cellobiose inhibited histone and inhibited histone toxicity. In addition, the polyanionic sulfated cellobiose was effective in an in vivo animal sepsis model. The ordinary artisan would have also looked to the teachings of Don et al. because the reference is also concerned with the preparation of sulfated disaccharide derivatives for their ability to bind to proteins (histones are proteins), and as having anti-inflammatory properties. 
The ordinary artisan would have known from Stephens et al. that the reducing terminus of cellobiose sulfate may be linked to another polyanionic sulfate. Similarly, Usui et al. teach sulfated disaccharide derivatives linked in a β(1[Wingdings font/0xE0]4) bond (like cellobiose) as anti-inflammatory agents for the treatment of inflammatory disorders including septicemia. The skilled artisan would have been motivated to modify the reducing terminus of the cellobiose sulfate with an alkyl group (i.e. small uncharged) glycosidically linked at its reducing terminus, rather than another polyanionic sulfate because Usui et al. found the structurally similar sulfated β-1,4-disaccharides having various uncharged C4 alkyl groups had excellent anti-inflammatory activity in an in vivo animal model. 
Alternatively, the artisan would have been motivated to modify the reducing terminus with a methyl group (a C1 alkyl), because it is structurally similar to the 2-methylpropyl groups of Usui et al. (a C4 alkyl), and sulfated disaccharides having a C1 alkyl at the reducing terminus were biologically active in vivo, found to bind to proteins in vitro, and taught as having anti-inflammatory properties like the sulfated disaccharide derivatives of Stephens et al. and Usui et al. with other groups at the reducing terminus.
The ordinary artisan would have had a reasonable expectation of success in treating sepsis, because the compounds of Stephens et al., Usui et al. and Don et al. are structurally similar (sulfated disaccharides), share the same property as anti-inflammatory agents, and are therapeutically effective in vivo. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 
Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623